Martha s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 15, 2014

                                   No. 04-14-00265-CV

                                    John DONOHUE,
                                        Appellant

                                            v.

                                   Martha DONOHUE,
                                        Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CI19573
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Temporary Relief and Temporary Injunction is DENIED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court